Citation Nr: 0204225	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral axillary 
and inguinal filariasis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  That decision denied the veteran a compensable 
rating for bilateral filariasis.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran 
currently has active bilateral filariasis.

3.  The evidence does not reasonably show that the veteran 
currently has residuals of bilateral axillary and inguinal 
filariasis.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral axillary 
and inguinal filariasis are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 6305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to a compensable rating for bilateral 
filariasis and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations from September 1999, October 
1999 and March 2001, and the veteran's statements and 
testimony before a hearing officer at a hearing held at the 
RO in August 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for filariasis, bilateral, axillary and inguinal in 1944.  He 
was granted service connection for filariasis in a rating 
decision dated in May 1946.  He was initially assigned a 
noncompensable rating.

The veteran filed a claim for an increased rating for 
filariasis in February 1999.  He claimed that he had constant 
pain in his scrotum, in addition to periodic outbreaks in the 
lymph nodes of his neck and scrotum.  A September 1999 VA 
examination was conducted to evaluate the veteran's lymphatic 
disorder.  The examiner noted that the veteran was also being 
evaluated by urology.  Neither the claims file nor medical 
records were provided for review; however, the report 
reflects that the veteran provided the history of the 
disorder.  The veteran reported that he occasionally 
experienced enlarged lymph nodes.  He also stated that he 
occasionally had some aching in the scrotum.  The veteran 
indicated that he had not sought treatment for this.  On 
examination, there were two small lymph nodes noted in the 
cervical area about 1 centimeter in diameter not representing 
any lymphadenopathy, and there is no lymphadenopathy noted in 
the axillary or inguinal area.  The scrotum was not swollen 
at that time, and there was no lymphedema of any extremities 
or any location on his body noted.  The examiner noted that 
the veteran did not have the active disease.  He indicated 
that the aching in the scrotum experienced by the veteran 
would be evaluated by urology.  The examiner stated that the 
occasional swelling of lymph nodes in the neck, axillary and 
inguinal areas is a normal physiologic process in response to 
fighting an infection and does not represent any disease 
process of the lymphatic system.  The examiner also indicated 
that, by history and exam at that time, there was no evidence 
of any residuals of the condition of filariasis.

A VA urological examination was conducted in October 1999.  
The veteran reported that over the years he had had chronic 
testicular and scrotal swelling and pain.  There was no 
history of any specific treatment.  In addition, there was no 
history of scrotal abscesses.  The veteran stated that the 
pain usually came at night, and awakened him.  There was no 
local pain; that is pain associated with tight-fitting 
clothing or accidentally being bumped.  On examination, there 
was no inguinal hernia.  The testes were slightly atrophic.  
There was a thickening of the epididymis bilaterally.  There 
was no tenderness.  The examiner felt no lymph nodes in the 
groin.  The examiner diagnosed the veteran with filariasis 
and chronic testicular pain, rule out varicoceles.  The 
examiner noted that the veteran's filariasis was not evident 
at that time in terms of any inguinal changes or in terms of 
adenopathy or swelling.  He indicated that the veteran could 
have varicoceles, which would explain the etiology of his 
pain.

The veteran testified at a hearing held at the RO before a 
hearing officer in August 2000.  The veteran stated that he 
always had pain in his groin while he sleeps.  He also noted 
that he had swelling under his arm and in his neck.  He 
indicated that the swelling did not occur regularly, but he 
always had the groin pain.  The veteran testified that the 
groin pain woke him up periodically, and sometimes it woke 
him up almost every night.

A VA urological examination was conducted in March 2001.  The 
examination was specifically conducted to evaluate the 
veteran's left varicocele.  The veteran reported that he 
continued to experience pain in both testicles 
intermittently, especially at night.  He also reported 
intermittent swelling and pain associated with crossing his 
legs and clothing rubbing against his testicles.  On 
examination, there was mild testicular atrophy bilaterally.  
There was also bilateral thickening of the epididymis.  The 
examiner diagnosed the veteran with asymptomatic filariasis, 
left varicocele, bilateral epididymal cystitis, and chronic 
bilateral orchialgia.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 6305, lymphatic filariasis warrants a 
100 percent evaluation when the disease is active.  
Thereafter, residuals such as epididymitis or lymphangitis 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6305.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes the veteran's contention that his current 
symptoms may be attributed to filariasis.  However, while the 
veteran is competent to testify to his symptoms he is a lay 
person.  A layperson without medical training or experience 
is not competent to offer medical diagnoses or opinions on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran is not competent to testify that the 
symptoms he is experiencing are due to a particular disease.  

The September 1999 VA examination report noted that the 
veteran did not have active filariasis.  The October 1999 VA 
examiner noted that the veteran's filariasis was not evident 
at that time in terms of any inguinal changes or in terms of 
adenopathy or swelling.  In addition, the March 2001 VA 
examiner diagnosed the veteran with asymptomatic filariasis.  
The Board concludes that the competent evidence indicates 
that the veteran does not currently have active filariasis.  
Accordingly, he does not meet the criteria for a 100 percent 
rating under Diagnostic Code 6305.

In the absence of active filariasis, the veteran may warrant 
a compensable rating for residuals of filariasis.  However, 
the September 1999 VA examiner indicated that by history and 
exam there was no evidence of residuals of the condition of 
filariasis at the time of the examination.  The October 1999 
VA examiner also noted that the veteran's filariasis was not 
evident at the time of the examination.  The examiner also 
indicated that the veteran could have varicoceles, which 
would explain the etiology of his pain.  Finally, the March 
2001 examiner did not note any residuals of filariasis.  He 
diagnosed the veteran with asymptomatic filariasis.  In 
addition he diagnosed the veteran with left varicocele (the 
Board observes that service connection is in effect for this 
separately), bilateral epididymal cystitis and chronic 
bilateral orchialgia.  Orchialgia is defined as pain in a 
testis.  See Dorland's Illustrated Medical Dictionary, 29th 
Edition, page 1274.  The Board notes that the examiner did 
not attribute any of these diagnoses to residuals of 
filariasis.  Accordingly, the Board finds that the probative 
evidence shows that the veteran does not currently have any 
residuals of filariasis so as to warrant a compensable rating 
under Diagnostic Code 6305.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  

There is no evidence on the record of marked interference 
with employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with his employment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to a compensable rating for bilateral axillary 
and inguinal filariasis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

